United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3209
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Maria Esther Carrillo-Varelas

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                              Submitted: June 27, 2019
                                Filed: July 1, 2019
                                  [Unpublished]
                                  ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Maria Esther Carrillo-Varelas directly appeals after she pled guilty to a drug-
trafficking offense, and the district court1 sentenced her to a prison term below the

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
calculated United States Sentencing Commission Guidelines Manual (“Guidelines”)
range. Her counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the district court’s application of two Guidelines enhancements, one for
maintaining a premises for the purpose of distributing a controlled substance, and the
other for possessing a dangerous weapon during a drug-trafficking offense.

      After careful review of the record, we conclude that the enhancements were
properly applied, as they were not based on clearly erroneous findings. See United
States v. Miller, 698 F.3d 699, 705 (8th Cir. 2012) (noting whether the defendant
maintained a premises for the purpose of distributing a controlled substance is a
factual finding reviewed for clear error); United States v. Atkins, 250 F.3d 1203, 1213
(8th Cir. 2001) (noting whether the defendant possessed a firearm during a
drug-trafficking offense is a factual finding reviewed for clear error). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal. Accordingly, we affirm.
                       ______________________________




                                         -2-